Citation Nr: 0712362	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-38 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.

In June 2003, the RO granted service connection for 
degenerative joint disease of the left shoulder and assigned 
a 10 percent evaluation therefor, effective from November 14, 
2002.  The veteran initiated an appeal to the Board of 
Veterans' Appeals (Board), challenging the assigned 
evaluation.  In October 2004, while the appeal was pending, 
the RO awarded a 20 percent rating for the disorder, 
effective from the date of the original evaluation.  A 
statement of the case (SOC) was issued and, later that same 
month, the veteran filed a substantive appeal wherein he 
indicated that he was seeking a rating in excess of 20 
percent.  Accordingly, the issue on appeal has been 
characterized as set forth above, on the title page.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran has reported having undergone surgery on his left 
shoulder since the time of his last VA examination in May 
2003.  The records associated with the surgery are not 
available for review; the RO's efforts to obtain the records 
have been unsuccessful and the veteran has not provided them.  
Nevertheless, in light of the veteran's report that he has 
had surgery, it appears that his disability may have 
undergone a material change since the time of the last 
examination.  Presently, it is not possible to determine 
whether the change, if any, has been in the way of 
deterioration or improvement.  Accordingly, and because this 
is a case involving an initial evaluation, and the Board is 
required to consider the assignment of "staged" ratings to 
account for deterioration or improvement in the veteran's 
condition over time, see Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999), the Board finds it necessary to have him re-
examined to determine whether a higher or lower rating should 
be assigned.  See, e.g., 38 C.F.R. § 3.327(a) (2004) (re-
examinations are generally required if evidence indicates 
that there has been a material change in a disability or that 
the current rating may be incorrect).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held that, in the context of a claim 
for service-connected compensation, the VCAA requires, among 
other things, that VA provide claimants notice of the manner 
in which disability ratings and effective dates are assigned 
for awards of disability benefits.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Here, that has not been done.  
Corrective action is therefore required.

Materials in the veteran's claims file indicate that the 
veteran has been treated for left shoulder difficulties by a 
Jennifer Kelly, M.D., and by a Dr. Rose.  On remand, the 
veteran should be asked to provide releases for these 
physicians so that VA can assist him in obtaining any 
relevant evidence they might have.  See, e.g., 38 C.F.R. 
§ 3.159(e) (2006) (if VA becomes aware of the existence of 
relevant records before deciding a claim, VA will request 
that the claimant provide a release for the records).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess.  
The veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Ask the veteran to provide releases for 
any relevant records of treatment in the 
possession of Drs. Kelly and Rose, and to 
identify, and provide releases for (where 
necessary), any other care provider who may 
possesses new or additional evidence 
pertinent to his claim.  If the veteran 
provides adequate identifying information, 
and the necessary releases, assist him in 
obtaining the records identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The new or additional (i.e., non-
duplicative) evidence obtained, if any, 
should be associated with the claims file.

3.  Remind the veteran that VA has been 
unsuccessful in its efforts to obtain records 
of the reported surgery on his left shoulder 
in 2004 at Research Medical Center.  Explain 
that VA made a request for those records in 
January 2005, and that the response received 
was that no records could be located for the 
time frame in question (June and July 2004).  
Inform the veteran that he is ultimately 
responsible for obtaining and submitting the 
evidence from Research Medical Center and 
that, if the evidence is not received, VA 
will decide his claim based on the evidence 
otherwise of record.

4.  After the above development has been 
completed, schedule the veteran for an 
examination of his left shoulder.  After 
reviewing the claims file, examining the 
veteran, and completing any testing deemed 
necessary, the examiner should provide a full 
description of the functional impairment 
occasioned by the veteran's service-connected 
left shoulder disorder.  As part of that 
description, the examiner should indicate 
whether there is any current impairment of 
the humerus, such as loss of the head (flail 
shoulder), nonunion (false flail joint), or 
fibrous union; whether there is malunion of 
the humerus and, if so, whether the resulting 
deformity, if any, is mild, moderate, or 
marked in degree; whether there is evidence 
of recurrent dislocation of the humerus and, 
if so, whether episodes of dislocation are 
frequent or infrequent, and whether guarding 
occurs only with movement at the shoulder 
level, or with all arm movements; and whether 
there is any impairment of the clavicle or 
scapula, such as dislocation, nonunion, or 
malunion and, if there is nonunion, whether 
the nonunion is manifested by loose movement.

As part of the examination, the examiner 
should also conduct range of motion studies 
on the left shoulder.  The examiner should 
first record the range of motion observed on 
clinical evaluation, in terms of degrees.  If 
there is clinical evidence of pain on motion, 
the examiner should indicate the degree at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner should render 
an opinion, based upon his or her best 
medical judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should, if 
feasible, portray these factors in terms of 
degrees of additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner should indicate 
whether the veteran's overall left shoulder 
disability picture, in terms of limited 
motion, and including any weakness, excess 
fatigability, incoordination, and/or pain due 
to repeated use or flare-ups, is best equated 
with motion of the left arm limited (1) to 
the shoulder level, (2) to a point midway 
between the side and shoulder level, or (3) 
to a point 25 degrees or less from the side.  

If the veteran's left shoulder disability is 
ankylosed, the examiner should indicate 
whether the ankylosis is unfavorable 
(abduction limited to 25 degrees from side), 
favorable (abduction to 60 degrees, can reach 
mouth and head), or intermediate (somewhere 
in between).  A complete rationale for all 
opinions should be provided.

5.  Thereafter, take adjudicatory action on 
the claim on appeal.  If the benefit sought 
remains denied, furnish a supplemental SOC 
(SSOC) to the veteran and his representative.  
The SSOC should contain, among other things, 
a citation to, and summary of, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 and 5202, any 
other diagnostic codes deemed applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

